OPINION
BELCHER, Judge.
The conviction is for felony theft; the punishment, two years.
The appellant did not comply with Section 9 of Article 40.09, Vernon’s Ann.C.C. P., in that he did not file a brief in the trial court “[wjithin thirty days after approval of the record by the court” or dur*916ing any additional period which the court authorized setting forth the grounds of error of which he desires to complain on appeal. Hill v. State, Tex.Cr.App., 403 S.W.2d 797; Yarbrough v. State, Tex.Cr. App., 408 S.W.2d 230; Melick v. State, Tex.Cr.App., 409 S.W.2d 412; Dewitt v. State, Tex.Cr.App., 409 S.W.2d 852; Ochoa v. State, Tex.Cr.App., 424 S.W.2d 642.
Nothing appears in the record which should be considered under the provisions of Section 13 of Article 40.09, supra.
No question of indigency is presented.
The judgment is affirmed.